ORDER

Hon. PATRICIA SEKAQUAPTEWA, Justice Pro Tem.
On February 3, 2003, Petitioner filed in this Court an Expedited Petition for Ex*234traordinary Writ of Mandamus and Motion to Stay Proceedings to Enforce Judgment (“Expedited Petition”), praying for relief in the form of the Appellate Court vacating Chief Judge LaRance’s December 14, 2002 letter imposing a $250.00 fine and suspending Petitioner from practice for six months beginning January 13, 2003. This Court dismissed the Expedited Petition without prejudice on February 19, 2003 for failure to file a certification of serviee pursuant to HIRCCP Rule 2(b)(1). On April 8, 2003, Petitioner filed a Motion to Reconsider and Grant Consistent Ruling and Afford Equal Protection Pursuant to HIRCCP Rule 30 (“Motion to Reconsider”). Petitioner filed a certificate of service on April 10, 2003 for his Motion to Reconsider and Expedited Petition. On June 19, 2003, Petitioner filed a Request to Submit Bond in Lieu of Fine Pending Final Outcome (“Request to Submit Bond”). The next day on June 20, 2003, Petitioner paid the $250.00 fine. Payment of the fine rendered the Request to Submit Bond moot; as such this Court dismissed it at the August 26, 2003 oral argument.
An extraordinary writ will not compel performance of a useless act and therefore will not be issued to enforce a technical, abstract or moot right. Slater v. City Council, 238 Cal.App.2d 864, 868, 47 Cal.Rptr. 837 (1965). Petitioner has paid the fine and the suspension period has expired. Therefore, the subject of the extraordinary writ is moot. The Motion to Reconsider and Grant Consistent Ruling and Afford Equal Protection Pursuant to HIRCCP Rule 30 is dismissed on the ground that the controversy is unreviewable as moot.
It is so ordered.